Defendants appeal from a judgment in favor of plaintiff, for injuries suffered when he was struck by an automobile owned by defendant Reich and operated by defendant Silverman, with the owner’s permission and consent. Plaintiff was driving his automobile in a northerly direction on the Henry Hudson Parkway at about 100th Street, at about 5:00 a.m. on October 22, 1949. The parkway at that point has three lanes running in a northerly direction, each between eight and ten feet wide. It was sufficiently lighted and traffic was light. An automobile driven by one Clifford Austin, traveling in the same direction as plaintiff, struck the rear of plaintiff’s automobile. Both automobiles came to a stop about fifteen to twenty feet apart, with plaintiff’s automobile in front of Austin’s automobile. The front right wheel of plaintiff’s automobile was in the extreme right hand lane three feet from the easterly curb, and the rear right wheel was five feet *1054from the easterly curb. Austin’s automobile was in the extreme right hand lane about two feet from the easterly curb. While plaintiff and Austin were exchanging license numbers, at or near the rear of plaintiff’s car, defendants’ automobile, also traveling in a northerly direction, struck plaintiff, causing the injuries suffered. Defendants rested at the end of plaintiff’s case, which was tried before the court without a jury. The court found that the defendant operator was guilty of negligence, that his negligence was the proximate cause of the accident, and that plaintiff was not guilty of contributory negligence. Judgment unanimously affirmed, with costs. No opinion. Present — Nolan, P. J., Wenzel, MaeCrate, Schmidt and Beldoek, JJ.